Title: Isaac A. Coles to Thomas Jefferson, 8 January 1813
From: Coles, Isaac A.
To: Jefferson, Thomas


            Dear Sir, Cantonment on the 11. Mile Run—a branch of the Tonewanta—Jan: 8th 1813. 
            The enclosed narrative was written at the request of a Young friend in Virginia to whom it was addressed—but as it has Occurred to me that it may probably be interesting to you, a copy is sent for your perusal I pledge myself that the facts are faithfully related—
            This campaign inglorious as it has been, will have had the effect I hope, of convincing every man in the nation that for Offensive War, the most expensive & most inefficient troops that ever were employed are volunteers and militia—never while I live do I ever wish to see them embodyed again lest to repel a foreign enemy from their own fire sides—the wanton waste & destruction of every thing within their reach is beyond yr imagination.
            My men are still dying every day—we have lost from a 5th to a 6th of our whole number—46 have died in the two companies of the 20th Infty under my command during the month of December—
            I find here, as elsewhere, that the man most willing to do his duty, is saddled with every sort of drudgery—The skulkers report sick & are excused from every thing—this is but too much the fashion—Tho’ I am the only field officer of the 20th Regt I have been kept here on a painful & disagreeable command, while three field officers of another Regt have been permitted to recruit—
            Until the rank is established, & until officers are assigned to their own corps there will be little pleasure in commanding, & little discipline in the Army—it is now an eternal scene of wrangling & insubordination—
            The efficient force here is almost nothing. The volunteers desert in great numbers and it is believed that very few are left—
            I have no hope now of visiting Virginia this winter—In the midst of the sickness and suffering around me, I have enjoyed the most perfect health—since I joined the army I have been every day on duty—my present situation however is the most painful one in which I have ever been placed—
            I ask to be presented in the kindest manner to Mrs Randolph & the family—& believe me to be Dr Sir, with the sincerest
            & most respectful attachmt YrsI. A. Coles.
          